Citation Nr: 1521247	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-46 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral plantar fasciitis warrants a higher rating.  In his November 2010 substantive appeal (VA Form 9), the Veteran indicated that the symptoms associated with his service-connected bilateral plantar fasciitis are more severely disabling than reflected by the most recent VA examination.  The Board observes that the Veteran was last examined for compensation purposes in April 2010.  Thus, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of his service-connected bilateral plantar fasciitis.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Also, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Following completion of the above, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and severity of bilateral plantar fasciitis.  The examiner must review pertinent documents in the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner should set forth all current complaints and findings pertaining to the Veteran's bilateral plantar fasciitis.  The report of examination should include a complete rationale for all opinions expressed.  

The examiner's report should address whether the Veteran's service-connected bilateral plantar fasciitis is: 

(a) mild with symptoms relieved by built-up shoe or arch support; 

(b) moderate with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral;

(c) or severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and is not improved by orthopedic shoes or appliances.  

(d)  Other symptoms/manifestations of the Veteran's bilateral plantar fasciitis should be set forth.  

The examiner should discuss how the Veteran's bilateral plantar fasciitis impacts his activities of daily living.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

